DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the override module".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollack et al. US PGPUB 2008/0039989 .
Regarding claim 1, Pollack discloses an electrified vehicle, comprising: 
a traction battery configured to be charged from an external power source via a vehicle charger [figs. 1-2, vehicle 200 with remote intelligent power flow (IPF) module 134 and electrical resource 112 (i.e. traction battery, pars. 39 & 43) is charged from an external power source i.e. residence 124 or parking lot 126 using vehicle charger (fig 8. 804)]; 
a transceiver configured to wirelessly transmit vehicle data to an external server [pars. 39, 43, 50, 62-69, 84, 104-107, 121, 133, 137, 148 & 154; the vehicle may have its own wireless internet transceiver (pars. 43, 50 & 121) to connect with the internet 104 and the flow control center 102 (comprising flow control server 106); the flow control center collects from the vehicle real-time charging/discharging data, state of charge data, connectedness, power/energy metering data, historical data, location data (i.e. using GPS, par. 154)] and to wirelessly receive adaptive traction battery charging settings from the external server [pars. 43, 62-69, 50, 93 & 121; the power aggregation system 100 via the flow control center 102 “actuates” charging/discharging of the vehicle 200 (par. 69) to optimize some metric, i.e. “at a certain charging rate” or 
an interface module configured to selectively override control of the vehicle charger based on the adaptive traction battery charging settings wirelessly received via the transceiver from the external server [figs. 4, 8, 22, pars. 78, 85, 95, 118, 127, 131 & 201-202, the vehicle 200 having electrical resource 112 (battery) allows for “manual charging overrides” by the vehicle owner 408 using an in-vehicle user interface (i.e. fig. 8, 802) or cell phone user interface; the override is over the current system behavior (received from the flow control center, see pars. 43, 62-69, 50, 93 & 121)]; 
a human-machine interface (HIMI) [figs. 4, 8, 22, pars. 78, 85, 95, 118, 127, 131 & 201-202; user interface, i.e. fig. 8, 802 in vehicle or a cell phone user interface]; and 
a controller in communication with a persistent on-board vehicle memory [fig. 8, processor 810 in communication with non-volatile memory 816 and RAM 814 and vehicle computer 802; pars. 118-119, 135], the vehicle charger [fig. 8, vehicle computer 802, according to the signals received from the flow control center 102 via the processor 810 and one or more of interfaces 818 and 820, controls the charger 804 to the charge the vehicle battery; par. 135], and the HMI [pars. 78, 85, 95, 118, 127, 131 & 201-202; user interface, i.e. fig. 8, 802 in vehicle or a cell phone user interface], the controller configured to receive manually entered traction battery charging settings via the HMI [pars. 35, 85, 95, 98, 107, 181, 200 & 228,  user preferences on charging can be entered via the interface, manual overrides can be used to start charging of the vehicle (thus a manually entered charging setting)], store the manually entered traction battery charging settings in the persistent on-board vehicle memory [pars. 84-85, 95, 107, 129, 
Regarding claim 2, Pollack discloses wherein the adaptive traction battery charging settings vary based on historical traction battery charging data received by the external server from the electrified vehicle [pars. 39, 43, 50, 62-69, 84, 88-90, 93, 104-107, 121, 133, 137, 148 & 154; the flow control center collects from the vehicle real-time charging/discharging data, state of charge data, connectedness, power/energy metering data, historical data, location data (i.e. using GPS, par. 154) and uses the data to control charging/discharging of the vehicle 200 (par. 69) to optimize some metric, i.e. “at a certain charging rate” or according to a “timing schedule” (par. 93)].
Regarding claim 3, Pollack discloses wherein the adaptive traction battery charging settings vary based on historical vehicle trip data received by the external server from the electrified vehicle [pars. 39, 43, 50, 62-69, 84, 88-90, 93, 104-107, 121, 133, 137, 148 & 154; the flow control center collects from the vehicle real-time location data (i.e. using GPS, par. 154) and uses the data to control charging/discharging of the vehicle 200 (par. 69) to optimize some metric, i.e. “at a certain charging rate” or 
Regarding claim 4, Pollack discloses wherein the controller is configured to switch between the adaptive traction battery charging settings and the manually entered traction battery charging settings in response to input received from the HMI [figs. 4, 8, 22, pars. 78, 85, 95, 118, 127, 131 & 201-202, the vehicle 200 having electrical resource 112 (battery) allows for “manual charging overrides” by the vehicle owner 408 using an in-vehicle user interface (i.e. fig. 8, 802) or cell phone user interface; the override is over the current system behavior (received from the flow control center, see pars. 43, 62-69, 50, 93 & 121)].
Regarding claim 5, Pollack discloses wherein the controller is configured to control the vehicle charger to stop charging in response to the input received from the HMI [figs. 4, 8, 22, pars. 78, 85, 95, 118, 127, 131 & 201-202, manual override of system behavior, or accepting the manual input of charging settings which include a stop point of charging (i.e. accepting a manual setting of charging for 2 hours and then stopping would still constitute stopping charging in response to the input received, only a delayed response)].
Regarding claim 6, Pollack discloses wherein the controller is configured to control the vehicle charger to deactivate both the adaptive traction battery charging settings and the manually entered traction battery charging settings and to start charging in response to the input received from the HMI [figs. 4, 8, 22, pars. 78, 85, 95, 118, 127, 131 & 201-202, manual override].
Regarding claim 8, Pollack discloses wherein the manually entered traction battery charging settings and the adaptive traction battery charging settings comprise one or more of a traction battery charging target less than a maximum traction battery capacity, a schedule for traction battery charging, and charging power costs associated with charging during each of a plurality of time periods [pars. 43, 62-69, 50, 93 & 121; the power aggregation system 100 via the flow control center 102 “actuates” charging/discharging of the vehicle 200 (par. 69) to optimize some metric, i.e. “at a certain charging rate” or according to a “timing schedule” (par. 93); communication between the vehicle 200 with IPF 134 and battery 112 occurs over wireless internet connection (pars. 43, 50 & 121); the manual preference can include a pricing preference (claim 4) and generally override system behavior (par. 128); fig. 22].
Regarding claim 10, Pollack discloses a method for controlling charging of' an electrified vehicle having a traction battery [figs. 1-2], comprising: 
wirelessly receiving adaptive charging settings from an external server [pars. 43, 62-69, 50, 93 & 121; the power aggregation system 100 via the flow control center 102 “actuates” charging/discharging of the vehicle 200 (par. 69) to optimize some metric, i.e. “at a certain charging rate” or according to a “timing schedule” (par. 93); communication between the vehicle 200 with IPF 134 and battery 112 occurs over wireless internet connection (pars. 43, 50 & 121)]; 
receiving manually entered charging settings from a human-machine interface (HM1) [figs. 4, 8, 22, pars. 78, 85, 95, 118, 127, 131 & 201-202, the vehicle 200 having electrical resource 112 (battery) allows for “manual charging overrides” by the vehicle owner 408 using an in-vehicle user interface (i.e. fig. 8, 802) or cell phone user 
storing the manually entered charging settings in a persistent memory of the electrified vehicle [pars. 84-85, 95, 107, 129, 136, 181 & 228; claims 4 and 15; when the resource is “offline” the power flow controller 806 can store “learned” or “locally-cached” charging settings in memory 816, including manual overrides; further more settings can be “pre-programmed” (that is, manually programmed by a user/programmer)]; and 
in response to detecting connection of the electrified vehicle to an external power source, controlling charging of the vehicle by a vehicle controller using the manually entered charging settings in response to the adaptive charging settings being unavailable [pars. 45, 128-132 & 136; if the IPF 134 is off-line, disconnected from the network, and connected to a charging source then the vehicle charging can be controlled using the programmed or learned behavior, which is stored in memory 816, or the manual override].
Regarding claim 11, Pollack discloses controlling charging of the electrified vehicle by the vehicle controller to stop charging the electrified vehicle in response to receiving a corresponding input from the HMI [figs. 4, 8, 22, pars. 78, 85, 95, 118, 127, 131 & 201-202, manual override of system behavior, or accepting the manual input of charging settings which include a stop point of charging (i.e. accepting a manual setting of charging for 2 hours and then stopping would still constitute stopping charging in response to the input received, only a delayed response)].
Regarding claim 12, Pollack discloses controlling charging of the electrified vehicle to override the manually entered charging settings and the adaptive charging settings and start charging in response to a corresponding input from the HMI [figs. 4, 8, 22, pars. 78, 85, 95, 118, 127, 131 & 201-202, manual override].
Regarding claim 13, Pollack discloses varying the adaptive charging settings in response to historical charging data [pars. 39, 43, 50, 62-69, 84, 88-90, 93, 104-107, 121, 133, 137, 148 & 154; the flow control center collects from the vehicle real-time charging/discharging data, state of charge data, connectedness, power/energy metering data, historical data, location data (i.e. using GPS, par. 154) and uses the data to control charging/discharging of the vehicle 200 (par. 69) to optimize some metric, i.e. “at a certain charging rate” or according to a “timing schedule” (par. 93)] and historical trip data of the electrified vehicle   [pars. 39, 43, 50, 62-69, 84, 88-90, 93, 104-107, 121, 133, 137, 148 & 154; the flow control center collects from the vehicle real-time location data (i.e. using GPS, par. 154) and uses the data to control charging/discharging of the vehicle 200 (par. 69) to optimize some metric, i.e. “at a certain charging rate” or according to a “timing schedule” (par. 93), i.e. by predicting the location of the vehicle (par. 66) and including distance driven (par. 201)].
Regarding claim 14, Pollack discloses transmitting charging data and trip data from the electrified vehicle to the external server [pars. 39, 43, 50, 62-69, 84, 104-107, 121, 133, 137, 148 & 154; the vehicle may have its own wireless internet transceiver (pars. 43, 50 & 121) to connect with the internet 104 and the flow control center 102 (comprising flow control server 106); the flow control center collects from the vehicle real-time charging/discharging data, state of charge data, connectedness, power/energy 
Regarding claim 16, Pollack discloses wherein the adaptive charge settings comprise one or more of a traction battery charging target less than a maximum traction battery capacity, a schedule for charging, and charging power costs associated with charging during cacti of a plurality of time periods [pars. 43, 62-69, 50, 93 & 121; the power aggregation system 100 via the flow control center 102 “actuates” charging/discharging of the vehicle 200 (par. 69) to optimize some metric, i.e. “at a certain charging rate” or according to a “timing schedule” (par. 93); communication between the vehicle 200 with IPF 134 and battery 112 occurs over wireless internet connection (pars. 43, 50 & 121); the manual preference can include a pricing preference (claim 4) and generally override system behavior (par. 128); fig. 22].
Regarding claim 17, Pollack discloses a system for controlling electrified vehicle charging, comprising: 
a traction battery configured to be charged from an external power source via a vehicle charger [figs. 1-2, vehicle 200 with remote intelligent power flow (IPF) module 134 and electrical resource 112 (i.e. traction battery, pars. 39 & 43) is charged from an external power source i.e. residence 124 or parking lot 126 using vehicle charger (fig 8. 804)]; 
a transceiver configured to wirelessly transmit vehicle data to an external server [pars. 39, 43, 50, 62-69, 84, 104-107, 121, 133, 137, 148 & 154; the vehicle may have its own wireless internet transceiver (pars. 43, 50 & 121) to connect with the internet 104 and the flow control center 102 (comprising flow control server 106); the flow 
an interface module configured to selectively override control of the vehicle charger based on the adaptive traction battery charging settings wirelessly received via the transceiver from the external server [figs. 4, 8, 22, pars. 78, 85, 95, 118, 127, 131 & 201-202, the vehicle 200 having electrical resource 112 (battery) allows for “manual charging overrides” by the vehicle owner 408 using an in-vehicle user interface (i.e. fig. 8, 802) or cell phone user interface; the override is over the current system behavior (received from the flow control center, see pars. 43, 62-69, 50, 93 & 121)]; 
a human-machine interface (HMI) [figs. 4, 8, 22, pars. 78, 85, 95, 118, 127, 131 & 201-202; user interface, i.e. fig. 8, 802 in vehicle or a cell phone user interface]; 
a controller in communication with a persistent on-board vehicle memory [fig. 8, processor 810 in communication with non-volatile memory 816 and RAM 814 and vehicle computer 802; pars. 118-119, 135], the vehicle charger [fig. 8, vehicle computer 802, according to the signals received from the flow control center 102 via the processor 810 and one or more of interfaces 818 and 820, controls the charger 804 to the charge the vehicle battery; par. 135], the override module [figs. 4, 8, 22, pars. 78, 85, 95, 118, 
a server configured to receive electrified vehicle charging data and electrified vehicle trip data and to vary adaptive electrified vehicle charging settings in response thereto [pars. 39, 43, 50, 62-69, 84, 104-107, 121, 133, 137, 148 & 154; flow control server 106; the vehicle may have its own wireless internet transceiver (pars. 43, 50 & 121) to connect with the internet 104 and the flow control center 102 (comprising flow control server 106); the flow control center collects from the vehicle real-time charging/discharging data, state of charge data, connectedness, power/energy metering 
Regarding claim 18, Pollack discloses wherein the controller is configured to switch between the adaptive traction battery charging settings and the manually entered traction battery charging settings in response to input received from the HMI [figs. 4, 8, 22, pars. 78, 85, 95, 118, 127, 131 & 201-202, the vehicle 200 having electrical resource 112 (battery) allows for “manual charging overrides” by the vehicle owner 408 using an in-vehicle user interface (i.e. fig. 8, 802) or cell phone user interface; the override is over the current system behavior (received from the flow control center, see pars. 43, 62-69, 50, 93 & 121)].
Regarding claim 19, Pollack discloses wherein the controller is configured to control the vehicle charger to deactivate both the adaptive traction battery charging settings and the manually entered traction battery settings and to start charging in response to the input received from the HMI [figs. 4, 8, 22, pars. 78, 85, 95, 118, 127, 131 & 201-202, manual override].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. US PGPUB 2008/0039989 in view of Austin US PGPUB 2011/0175569.
Regarding claim 7, Pollack does not explicitly disclose wherein the controller is configured to reactivate either the adaptive traction battery charging settings or the manually entered traction battery charging settings in response to disconnection of the electrified vehicle from the external power source.
However, Austin discloses a vehicle charging system wherein the controller is configured to reactivate either the adaptive traction battery charging settings or the manually entered traction battery charging settings in response to disconnection of the electrified vehicle from the external power source [pars. 94, 98 & 100; if the charging is interrupted by stopping power from the external source, charging is later resumed in the same “manner” as before the interruption].
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. US PGPUB 2008/0039989 in view of Tinnakornsrisuphap US PGPUB 2013/0103378.
Regarding claim 15, Pollack does not explicitly disclose receiving calendar data from a handheld mobile device coupled to the electrified vehicle; transmitting the calendar data from the electrified vehicle to the external server; and varying the adaptive charge settings based on the calendar data.
However, Tinnakornsrisuphap discloses an electric vehicle charging system which receives calendar data from a handheld mobile device coupled to the electrified vehicle; transmitting the calendar data from the electrified vehicle to the external server; and varying the adaptive charge settings based on the calendar data [pars. 49, 65 & 89; a mobile device 120 is coupled to a vehicle 110 via an interface, location data (including calendar data from the mobile device) is transmitted using either the wireless connection of the vehicle 110 or the mobile device 120; the location data is used by ESI 150 (a server) to modifying charging settings (fig. 7, step 760)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Pollack to further include receiving calendar data from .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claim 9, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “wherein the controller is configured to receive the adaptive traction battery charging settings from the external server via a handheld mobile device coupled to the transceiver.” in combination with all the other elements recited in claim 9.
With respect to claim 20, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “wherein the controller is configured to receive the adaptive traction battery charging settings from the external server via a handheld mobile device coupled to the transceiver.” in combination with all the other elements recited in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859